Opinion by
Judge Lindsay ;
The county judge should have required the father of the bastard child to enter into bond to perform the judgment of the court in the bastardy proceedings. But the bond accepted from the appellees did not conform to the statute, and they can be held only to its stipulations. The defendant did appear and render himself in obedience to the orders and process of the court, and thus exonerated his sureties from all liability. They did not undertake that he should perform the judgment of the court, and are not therefore responsible, because he has failed to do so.
Judgment affirmed.